                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        KONINKLIJKE PHILIPS N.V., et al.,                Case No.18-cv-01885-HSG (EDL)
                                                          Plaintiffs,
                                   8
                                                                                             ORDER ON DISCOVERY DISPUTES
                                                   v.                                        REGARDING PHILIPS' PRIVILEGE
                                   9
                                                                                             LOG AND THIRD-PARTY
                                  10        ACER INC., et al.,                               DEPOSITIONS
                                                          Defendants.                        Re: Dkt. Nos. 595, 597
                                  11

                                  12            On January 11, 2019, the parties filed three separate discovery disputes. This order
Northern District of California
 United States District Court




                                  13   addresses the disputes concerning Plaintiffs’ Koninklijke Philips N.V. and U.S. Philips Corp.

                                  14   (collectively, “Philips”) December 7, 2018 supplemental privilege log and Philips’ request for

                                  15   additional time to take third-party depositions and leave to take additional depositions of any party

                                  16   or third-party witness that Defendants rely on in expert reports or intend to rely on at trial who was

                                  17   not previously deposed. The Court is scheduling a hearing regarding the parties’ third dispute

                                  18   about Philips’ production of agreements with its licensees.

                                  19   I.       BACKGROUND
                                  20            In December 2015, Plaintiffs Koninklijke Philips N.V. and U.S. Philips Corp.

                                  21   (collectively, “Philips” or “Plaintiff”) filed separate patent infringement suits against six

                                  22   defendants in federal court in Delaware: Acer Inc. and Acer America Corp. (“Acer”), ASUSTeK

                                  23   Computer Inc. and ASUS Computer International (“ASUS”), HTC Corp and HTC America, Inc.

                                  24   (“HTC”), Visual Land, Inc. (“Visual Land”), Double Power Technology, Inc. (“Double Power”),

                                  25   and YiFang USA, Inc. d/b/a/ E-Fun Inc. (“YiFang”). Microsoft intervened in the actions against

                                  26   Acer, ASUS, Visual Land, Double Power, and YiFang in November 2016. Philips then

                                  27   counterclaimed against Microsoft for infringement. The cases were transferred to the Northern

                                  28   District of California on March 27, 2018. On September 24, 2018, Judge Gilliam consolidated all
                                   1   six actions for pre-trial purposes.

                                   2   II.    DISCUSSION
                                   3          A.      Privilege Log
                                   4          Defendants Acer and ASUS (collectively, “Defendants”) seek an order compelling Philips

                                   5   to produce a privilege log that is compliance with the Court’s Order Regarding Discovery

                                   6   Procedures (the “Discovery Order”). The parties dispute whether Defendants’ December 7, 2018

                                   7   privilege log includes all of the information required by the Discovery Order. While the parties

                                   8   did not provide any portion of the disputed privilege log with their letter, the Court has sufficient

                                   9   information to rule.

                                  10          The Discovery Order requires that privilege logs “set[ ] forth the privilege relied upon and

                                  11   specify[ ] separately for each document or for each category of similarly situated documents:”

                                  12                  a. The name and job title or capacity of the author;
Northern District of California
 United States District Court




                                  13                  b. The name and job title or capacity of each recipient;
                                  14                  c. The date the document was prepared and, if different, the date(s)
                                                      on which it was sent to or shared with persons other than its author(s);
                                  15
                                                      d. The title and description of the document;
                                  16
                                                      e. The subject matter addressed in the document;
                                  17
                                                      f. The purpose(s) for which it was prepared or communicated; and
                                  18
                                                      g. The specific basis for the claim that it is privileged.
                                  19
                                       Discovery Order, ¶ 6. Defendants contend that the 695-page December 7 privilege log failed to
                                  20
                                       include the information required by subsections (a)-(d) of Paragraph 6 of the Discovery Order. On
                                  21
                                       December 12, 2018, Defendants asked Philips to revise the privilege log in accordance with the
                                  22
                                       Discovery Order, and Philips declined to do so by letter dated January 3, 2018. Bailey Decl., ¶¶ 5-
                                  23
                                       8, Exs. 3-6. The Court will address Philips’ compliance with the Discovery Order for each
                                  24
                                       subsection that Defendants contend is incomplete.
                                  25
                                              Subsections a-b: Philips provided an attachment that “lists the name of every single
                                  26
                                       individual identified in Philips’ supplemental log and which indicates, on a person-by-person
                                  27
                                       basis, whether that individual is a “U.S. Attorney,” “I.P. Counsel,” or neither, as well [as] the
                                  28
                                                                                          2
                                   1   organization they are employed by (and an indication of whether that organization is a law firm).”

                                   2   Ltr. at 4. The Discovery Order requires this information to be in the log, not merely available to

                                   3   the opposing party. Moreover, the Discovery Order does not distinguish between attorneys and

                                   4   “other” when it comes to listing “job title or capacity” of the correspondents. Thus, Philips’

                                   5   failure to list the job title or capacity of each individual is insufficient.

                                   6           Subsection c: Philips represents that the disputed privilege log “informed [Defendants] of

                                   7   the date that each withheld document was sent or drafted.” Ltr. at 3. Defendants do not dispute

                                   8   that the log contains a single date for each document. However, the Discovery Order requires that

                                   9   it list both the date prepared and date transmitted, if those dates are different. If the dates of

                                  10   preparation and transmission are different, the privilege log must provide both dates.

                                  11   Accordingly, Philips must amend the log if the dates are different by adding separate columns for

                                  12   “date prepared” and “date sent/shared.”
Northern District of California
 United States District Court




                                  13           Subsection d: Philips does not dispute that its December 7 privilege log does not contain

                                  14   the title of the documents on the log, but instead only contains a “detailed description of Philips’

                                  15   claim of privilege identifying the specific basis of Philips’ privilege claim, subject matter of the

                                  16   document and the purposes for which it was prepared or communicated.” Ltr. at 4. This is not

                                  17   sufficient. The Discovery Order requires a title as well.

                                  18           Philips provides numerous explanations for its failure to comply with the Discovery Order,

                                  19   none of which are persuasive. The Discovery Order was in place at the time Philips served the

                                  20   December 7 privilege log, so it was required to comply with its terms, regardless of when Philips

                                  21   responded to the underlying document requests. Any previous agreement of the parties or the

                                  22   failure of other parties to meet their obligations under the Discovery Order does not relieve Philips

                                  23   of the duty to comply. Moreover, Philips’ purported substantial compliance with the Discovery

                                  24   Order, which confirms that compliance is only partial, is not enough. Philips must serve

                                  25   Defendants with an amended supplemental privilege log that complies with the Discovery Order

                                  26   within 14 days of this Order.

                                  27           B.      Depositions
                                  28           Philips requests an order that (1) extends the current 50-hour limit on third-party
                                                                                            3
                                   1   depositions to 70 hours, and (2) requires all Defendants in the consolidated cases (Acer Inc., Acer

                                   2   America Corp., ASUSTek Computer, Inc., ASUS Computer International, YiFang USA, Inc.,

                                   3   HTC Corporation, HTC America, Inc., Microsoft Corporation, and Microsoft Mobile, Inc.) to

                                   4   provide Philips with the opportunity to depose any party or third-party witness that Defendants

                                   5   rely on in expert reports or intend to rely on at trial who was not previously deposed. The 50-hour

                                   6   limit was set on September 15, 2016 when the Delaware court entered a joint proposed scheduling

                                   7   order (the “Scheduling Order”) in which the parties agreed that “Plaintiffs and Defendants

                                   8   collectively shall each be permitted to take up to 50 hours of third-party depositions.” Dkt. No. 49

                                   9   at 12.

                                  10            Philips must show that there is good cause to modify the agreement contained in the

                                  11   Scheduling Order. See Woodard v. City of Menlo Park, 2012 WL 2119278, at *1 (N.D. Cal. June

                                  12   11, 2012); Fed. R. Civ. P. 16(b)(3)(B)(ii) (a scheduling order may “modify the extent of
Northern District of California
 United States District Court




                                  13   discovery” and changes to the scheduling order are only permitted upon a showing of good cause).

                                  14   “In assessing whether there is ‘good cause’ under Rule 16(b), the court ‘primarily considers the

                                  15   diligence of the party seeking the amendment” and the “moving party’s reasons for seeking

                                  16   modification.” Woodard, 2012 WL 2119278, at *1 (internal citation omitted). “District courts

                                  17   have broad discretion to manage discovery and to control the course of litigation under Rule 16.”

                                  18   Id. (citing Hunt v. Cnty. of Orange, 672 F.3d 606, 616 (9th Cir. 2012)).

                                  19            Philips contends that its request for an additional 20 hours of non-party deposition time is

                                  20   necessary because, after the parties agreed to the 50-hour cap, Microsoft intervened in the case (in

                                  21   November 2016) and Defendants amended their initial disclosures to add 10 new witnesses from

                                  22   Google and 78 new third-party witnesses (all added by March 2018). Without the additional time

                                  23   requested, Philips argues that Defendants’ extensive potential witness list places it in the difficult

                                  24   position of guessing which of those 78 potential non-party witnesses should be deposed. It argues

                                  25   that Defendants have created an unfair “needle in a haystack” situation that is unduly prejudice to

                                  26   Philips’ attempts to effectively try this case. It is also for this reason that Philips argues it should

                                  27   be granted leave to depose any non-parties or parties that Defendants rely on in expert reports or

                                  28   intend to rely on at trial who was not previously deposed.
                                                                                           4
                                   1          Philips does not grapple with the late timing of its request and whether it was diligently

                                   2   made, except to state that the deposition time limit was not ripe until the end of discovery because

                                   3   it is only now reaching the 50-hour limit. The parties dispute exactly how much time Philips has

                                   4   used. Defendants state that Philips has used 46 hours and 21 minutes, for an average of 1 hour and

                                   5   35 minutes for each of the 25 non-party depositions taken so far. Philips represents that

                                   6   Defendants have claimed that Philips has used 44 hours and 32 minutes, although Philips

                                   7   disagrees with Defendants’ inclusion of time spend cross-examining witnesses at depositions

                                   8   noticed by Defendants. Philips does not offer its own calculation of how much time it has

                                   9   exhausted of the 50 hours. Since the Court was not asked to rule on the exact amount of time

                                  10   Philips has used to date, it declines to do so. However, it will take this opportunity to clarify that

                                  11   the time Philips spent cross examining witnesses at depositions noticed by Defendants does not

                                  12   count toward the 50-hour limit.
Northern District of California
 United States District Court




                                  13          Philips has not demonstrated diligence in obtaining resolution of this dispute. Philips had

                                  14   all of the facts about this potential issue at its disposal by March 2018, yet did not initiate meet

                                  15   and confer efforts with Defendants until July 2018. Both before and after July 2018, Philips

                                  16   abandoned at least two opportunities to raise this issue with the presiding judge during case

                                  17   management conferences. Philips also failed to avail itself of the procedures for bringing

                                  18   discovery disputes before the undersigned, who received the discovery referral for this case in

                                  19   June 2018. Instead, Philips only raises the issue after the close of fact discovery, seeking

                                  20   unilateral relief now that it is approaching the 50-hour cap. Philips was right to meet and confer

                                  21   with Defendants about the issue earlier this year, but once the parties reached an impasse it was

                                  22   incumbent upon Philips to seek relief from the Court in a timely manner. Philips has failed to do

                                  23   so by allowing nine months to pass from the time it learned of the issue to the time it brought its

                                  24   motion for relief.

                                  25          Moreover, Philips does not make a persuasive case for the conclusion that it actually needs

                                  26   more time. It states that it needs the time because it has two non-party depositions in the near

                                  27   future, but it does not explain who the deponents are or why its remaining time under the 50-hour

                                  28   limit is insufficient. Presumably Philips also seeks the extra time to account for future depositions
                                                                                          5
                                   1   of yet-identified non-parties that Defendants rely upon in their expert reports or intend to call at

                                   2   trial, but, as discussed below, the Court will not permit that relief, at least not on a blanket basis as

                                   3   requested. Philips also states that the 50 hours were not sufficient to depose all of the 78 non-

                                   4   party witnesses that Defendants identified, but the 50 hours it agreed to were likely not meant to

                                   5   accomplish the goal of deposing every potential non-party with information about this case.

                                   6   Therefore, Philips has not demonstrated diligence or good reasons for the modification on the time

                                   7   limit for non-party depositions.

                                   8           Finally, Philips has requested leave to take depositions of any party or non-party witness

                                   9   that Defendants rely on in expert reports or intend to rely on at trial who was not previously

                                  10   deposed. Federal Rule 30 provides that “[a] party must obtain leave of court, and the court must

                                  11   grant leave to the extent consistent with Rule 26(b)(1) and (2) . . . if the parties have not stipulated

                                  12   to the deposition; and . . . the deposition would result in more than 10 depositions being taken . . .
Northern District of California
 United States District Court




                                  13   ” Fed. R. Civ. P. 30(a)(2)(A)(i). Rule 26(b)(1) and (2) permit modifications of the discovery

                                  14   rules, so long as the modifications are in keeping with the Rules’ requirement that discovery is

                                  15   relevant and proportional to the needs of the case. Fed. R. Civ. P. 26(b)(1) & (2). In most

                                  16   complex cases, the parties are compelled to make strategic choices about which individuals they

                                  17   will depose ahead of trial. Just as any other party, Philips has had the benefit of discovery to assist

                                  18   in identifying the individuals who it reasonably believes are material to Defendants’ case. Philips

                                  19   offers no authority for its request or explains how the relief sought is proportional to the needs of

                                  20   the case and the Court denies the open-ended relief Philips seeks.

                                  21           C.      Philips’ Production of Revenue Information
                                  22           Although the Court will resolve the parties’ dispute over Acer and ASUS’s motion to

                                  23   compel production of Philips’ agreements with licensees at a hearing in the near future, the Court

                                  24   grants their request for an order permitting Philips to produce the agreed-upon revenue

                                  25   information past the January 4, 2019 fact discovery-off.

                                  26   III.    CONCLUSION
                                  27           For the reasons discussed above, the Court GRANTS ASUS and Acer’s motion to compel

                                  28   Philips to produce a revised version of its December 7, 2018 supplemental privilege log. Within
                                                                                           6
                                   1   14 days of this order, Philips shall serve an amended privilege log on ASUS and Acer that

                                   2   complies fully with the Discovery Order as set forth herein.

                                   3          The Court DENIES Philips’ request to extend the current 50-hour limit on non-party

                                   4   depositions, as well as Philips’ blanket request for leave to take depositions of any non-parties or

                                   5   parties whom Defendants rely upon in their expert reports or intend to rely on at trial who have not

                                   6   been previously deposed.

                                   7          The Court GRANTS the parties’ request for leave allowing Philips to produce revenue

                                   8   information past the January 4, 2019 fact discovery cut-off.

                                   9

                                  10          IT IS SO ORDERED.

                                  11   Dated: January 18, 2019

                                  12
Northern District of California
 United States District Court




                                  13
                                                                                                      ELIZABETH D. LAPORTE
                                  14                                                                  United States Magistrate Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         7
